Citation Nr: 1609489	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-22 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than June 29, 2012, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 30 percent for PTSD.

3.  Entitlement to an initial rating greater than 40 percent for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issues of entitlement to higher ratings for service-connected PTSD and prostate cancer residuals are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By rating decision in December 2006, the AOJ denied reopening the Veteran's claim for service connection for PTSD; the Veteran did not timely appeal that decision and it is final.
 
2.  On June 29, 2012, the Veteran filed a request to reopen the claim of service connection PTSD. 


CONCLUSION OF LAW

The criteria for an effective date earlier than June 29, 2012, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(r) (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  The appeal regarding an earlier effective date is a "downstream" issue that arose following the grant of service connection for PTSD.  Also, by a letter dated in December 2012, the Veteran was provided notice of how disability ratings and effective dates are determined.  The claim for an earlier effective date for the award of service connection for PTSD was most recently reviewed in the May 2014 statement of the case. 

VA has also satisfied its duty to assist with regard to the issue decided herein.  All pertinent evidence has been received and additional VA examinations are not needed as current findings would not serve to establish entitlement to an earlier effective date for the grant of service connection.

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159. 

II.  Analysis

Law and Regulations

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).


A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Appellate review of a rating decision is initiated by a NOD and completed substantive appeal after a SOC has been furnished. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).

Pertinent Facts

The facts show that the Veteran filed an initial claim for compensation benefits in October 2002 which the RO adjudicated in January 2003.  The January 2003 decision did not consider the issue of entitlement to service connection for PTSD.  In disagreeing with the January 2003 decision, the Veteran asserted in July 2003 that he had filed a claim for PTSD which had not been addressed.  The RO thus construed the July 2003 statement as a claim for service connection for PTSD.  In May 2004, the RO denied service connection for PTSD and provided the Veteran with notice of the decision that same month.  Thereafter, in June 2006, the Veteran filed an application to reopen a claim for service connection for PTSD.  The RO denied reopening the claim in December 2006 and provided the Veteran with notice of the decision that same month. 

In a letter received in March 2008, the Veteran informed the RO that he did not agree with the "continual denial of my claim."  The RO subsequently informed the Veteran in April 2008 that his March 2008 letter was not a timely notice of disagreement to the December 2006 rating decision and that the December 2006 rating decision was final.  38 U.S.C.A. § 20.1103; 38 C.F.R. §§ 20.200, 20.302  The RO went on to inform the Veteran that he must submit new and material evidence in order to reopen the claim.  The RO gave the Veteran his appeal rights in the event that he wished to appeal the decision regarding the timeliness of the appeal.  

Thereafter, on June 29, 2012, the Veteran filed a claim for service connection for PTSD.  In September 2013, the RO granted the claim effective June 29, 2012, the date of the Veteran's application to reopen the claim.

Discussion

The Veteran contends that the effective date for the grant of PTSD should go back to the date of his original claim for compensation benefits. 

Given the sequence of events in this case, the Board finds that the December 2006 decision that denied reopening the Veteran's claim for service connection for PTSD as the Veteran did not initiate a timely appeal of the decision.  38 C.F.R. §§ 20.200, 20.302.  In this regard, the Veteran was advised by letter dated in April 2008 and was given his appeal rights at that time.  He did not appeal the determination and the December 2006 decision is final.  38 C.F.R. § 20.1103.  (We also note that new and material evidence was not received within one year of the decision.)   Consequently, the AOJ appropriately assigned June 29, 2012, as the effective date for the award of service connection for tinnitus as this was when VA received his claim to reopen.  See 38 C.F.R. § 3.400.  As noted above, the Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).    

Moreover, there is no document on file that was received by the RO earlier than the June 29, 2012, claim and subsequent to the December 2006 decision that can be construed as a claim to reopen service connection for PTSD.  Rather, the only documents on file during this period consist of a congressional inquiry addressed to the Board in July 2008 regarding the status of the Veteran's appeal and the Board's reply letter in August 2008 stating that there was no appeal at that time docketed at the Board.   

Thus, despite the Veteran's argument that the effective date should go back to when he filed his initial claim for service connection, for the foregoing reasons, the date cannot be any earlier than the date he filed the claim to reopen, on June 29, 2012.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r).

There are two theories that must be addressed.  First, since he timely appealed the rating decision granting the benefit, he has the right to a review of the record to determine if there were any unadjudicated claims following the last final decision.  We conclude that there were no unadjudicated claims prior to June 29, 2012.  He has also attempted to revisit prior final decisions.  The only possibility in this case is that the claim can be processed as some form of freestanding claim for earlier effective dates even though the prior decision had not been appealed and had become final.  However, such a possibility vitiates the rule of finality.  Accordingly, to the extent that the appellant has improperly raised a freestanding claim for an earlier effective date in an attempt to overcome the finality of the prior regional office decisions, his appeal will be dismissed.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an effective date earlier than June 29, 2012, for the grant of service connection for PTSD is denied in part and dismissed in part.


REMAND

In written argument in June 2015, the Veteran's representative relayed the Veteran's assertion that his PTSD and prostate disability have worsened since his last examinations in September 2013.  He also requested that the Veteran be afforded new examinations.  In light of these assertions of worsening disabilities, a remand for contemporaneous examinations is necessary.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a psychiatric examination to determine the severity of his PTSD.  The claims file should be available to, and reviewed by, the examiner in conjunction with the examination.  Ensure that the examiner provides all information required for rating purposes. 

The examiner should identify the nature, frequency and severity of all current manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected PTSD, to include the impact the disability has on the Veteran's ability to work.  

The rationale for each opinion expressed must also be provided.

2.  Afford the Veteran a genitourinary examination to determine the severity of his prostate cancer residuals.  The claims file should be available to, and reviewed by, the examiner in conjunction with the examination.  Ensure that the examiner provides all information required for rating purposes.  The examiner should ascertain and report the Veteran symptoms associated with residuals of radical prostatectomy.  The impact of this disorder on the appellant's ability to work must be addressed. The clinical findings should be reported in detail, and a complete rationale offered for any proffered opinion.

3.  Thereafter, review the record and readjudicate these pending claims.  If any remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


